FILED
                           NOT FOR PUBLICATION                              JUN 19 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50103

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00600-R-4

  v.
                                                 MEMORANDUM *
JUAN MANUEL BANALES-VENEGAS,
AKA Chicken Little,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                        Argued and Submitted June 7, 2012
                              Pasadena, California

Before: B. FLETCHER, WARDLAW, and BYBEE, Circuit Judges.

       Juan Manuel Banales-Venegas (“Banales”) appeals his conviction and

sentence after a jury trial on one count of bank fraud under 18 U.S.C. § 1344 and

two counts of wire fraud under 18 U.S.C. § 1343. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Banales argues that the district court erred in precluding certain questions on

cross-examination of the government’s cooperating witnesses regarding their

possible bias or motive to lie. The district court’s imposition of “a limitation on the

scope of questioning within a given area” is reviewed for abuse of discretion.

United States v. Larson, 495 F.3d 1094, 1101 (9th Cir. 2007) (en banc). Because

the questions Banales wished to ask were either improper under the rules of

evidence, or sought to elicit information which was cumulative of other evidence

the jury did hear, we find there was either no error or harmless error with respect to

each issue he raises.

      Banales next argues that the district court erred in preventing him from

admitting evidence that he cooperated with the investigation. The district court’s

evidentiary rulings are reviewed for abuse of discretion. United States v. Campbell,

42 F.3d 1199, 1204 (9th Cir. 1994). Banales introduced evidence supporting his

cooperation, including that he voluntarily attended an interview with a government

investigator, gave answers to questions that matched his co-conspirators’

testimony, and called one of the investigating agents twice after his second

interview. The district court did not abuse its discretion by limiting the scope of

evidence regarding Banales’ cooperation.

      Third, Banales argues the district court erred in preventing him from


                                           2
introducing the complete recording of his statements to the investigators. The rule

of completeness entitles a defendant to admit portions of an interview that explain

or give context to a statement that would be misleading in isolation. United States

v. Collicott, 92 F.3d 973, 983 (9th Cir. 1996). Here, Banales did not identify

portions of his statement that explain the context of the admitted statements.

Rather, simply sought to introduce his complete statement, including self-serving

hearsay. The district court did not abuse its discretion.

      Fourth, Banales challenges the district court’s admission of evidence that he

failed to maintain the purchased properties in good condition. We agree with the

government that the evidence supports the prosecution’s theory that he was an

active participant in the fraud and never intended to occupy any of the properties at

issue. The district court did not abuse its discretion in finding that the evidence’s

probative value outweighed its prejudicial impact.

      Fifth, Banales argues that the district court improperly denied him his right

to exercise a peremptory challenge to a juror he suspected of bias toward law

enforcement. The district court properly sustained the government’s objection to

the peremptory strike, which was based on Batson v. Kentucky, 476 U.S. 79

(1986). The defendant had exercised eight straight peremptory challenges against

jurors who were white or Asian, and no evidence in the record supports the


                                           3
contention that either Juror No. 8 or Juror No. 9 was biased in favor of law

enforcement. There is no clear error in the district court’s factual findings, and to

the extent there was any, the error is harmless in light of the strong evidence the

government presented at trial; that evidence included co-conspirator testimony as

well as the defendant’s own admissions.

      There was no cumulative error. Cf. United States v. Fernandez, 388 F.3d

1199, 1256 (9th Cir. 2004).

      Finally, Banales challenges his low-end Guidelines sentence as unreasonable

because it was much lengthier than that of his codefendants, and because he

contends the district court failed to consider relevant mitigating evidence. We

review the reasonableness of a sentence for abuse of discretion. United States v.

Whitehead, 532 F.3d 991, 993 (9th Cir. 2008) (per curiam). Cooperation with the

government is a permissible basis for sentencing disparities. United States v.

Carter, 560 F.3d 1107, 1121 (9th Cir. 2009). And the district court considered

Banales’s mitigating evidence at sentencing, but gave it little weight. The court did

not abuse its discretion.

      AFFIRMED.




                                           4